COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-17-00494-CV
Style:                      Rose Turner and Stephanie Moore
                            v Linda Williams, Andrew Ross, and Steven A. Sinkin
Date motion filed*:         February 15, 2018
Type of motion:             Motion for extension of time to file appellee’s brief
Party filing motion:        Appellee
Document to be filed:       Appellee's brief

If motion to extend time:
         Deadline to file document:                     February 15, 2018
         Number of previous extensions granted:         three
         Length of extension sought:                    until February 26, 2018

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: February 26, 2018

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          We grant one additional extension in light of the extraordinary circumstances involved.




Judge's signature: /s/ Jennifer Caughey
                  Acting individually              Acting for the Court


Date: February 22, 2018




November 7, 2008 Revision